Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed on 6/17/2022. An Interview held on 7/12/2022 resulted in amendments to claims 1, 17, 18 and 33. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810032643.2, filed on Jan. 12, 2018.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Daifei Zhang on 7/14/2022.

The application has been amended as follows: 
	
	1. (Currently Amended) An information transmission method, applied to a terminal,
comprising:
	determining a plurality of Physical Uplink Control Channel (PUCCH) resources
corresponding to Uplink Control Information (UCI);
	determining a target PUCCH resource for a UCI transmission from the plurality of PUCCH
resources, according to Scheduling Request (SR) states of a plurality of SR configurations; and
	sending the UCI through the target PUCCH resource;
	wherein the UCI comprises at least one of:
	a Hybrid Automatic Repeat reOuest-ACKnowledgement (HARO-ACK) or Channel State
Information (CSI);
	wherein the determining the plurality of PUCCH resources corresponding to the UCI comprises 
one of the following methods:
	Method 1: determining the plurality of PUCCH resources corresponding to the UCI based
on an initial cyclic shift parameter configured for the UCI;
	Method 2: determining M+1 PUCCH resources corresponding to the UCI according to a
PUCCH resource indication field in Downlink Control Information (DCI);
	Method 3: determining M+1 PUCCH resources from preconfigured J PUCCH resources as
the M+1 PUCCH resources, wherein J is an integer greater than or equal to M+1;
	wherein for Methods 2 and 3, M is an integer greater than 1, one PUCCH resource of the M+1 
PUCCH resources is for the UCI transmission in the case that the SR states of the plurality of SR 
configurations are negative SR, and each PUCCH resource of the rest of the M+1 PUCCH resources is for 
the UCI transmission in the case that the SR state of the SR configuration corresponding to the each 
PUCCH resource is positive SR; 	
	wherein the J PUCCH resources are configured by a high layer signaling, or the J PUCCH 
resources are determined from a plurality of PUCCH resource sets preconfigured by a high layer 
signaling according to a bit quantity of the UCI;
	wherein in using 
resources corresponding to the UCI based on the initial cyclic shift parameter configured for the UCI 
comprises: 
	determining M+1 cyclic shift parameter sets based on the initial cyclic shift parameter 
configured for the UCI; 
	wherein each cyclic shift parameter set comprises a plurality of cyclic shift parameters, and each 
cyclic shift parameter in each cyclic shift parameter set corresponds to a feedback state of the UCI; 
	wherein  each cyclic shift parameter in the cyclic shift parameter sets is determined by 
performing a preset offset based on the initial cyclic shift parameter; 
	wherein M is an integer greater than 1, one cyclic shift parameter set of the M+1 cyclic shift 
parameter sets is for the UCI transmission in the case that the SR states of the plurality of SR 
configurations are negative SR, and each cyclic shift parameter set of the rest of the M+1 cyclic shift 
parameter sets is for the UCI transmission in the case that the SR state of the SR configuration 
corresponding to the each cyclic shift parameter set is positive SR.

	17. (Currently Amended) A terminal, comprising: a transceiver, a memory, a processor and a 
program stored in the memory and executable on the processor, wherein the processor is configured to 
execute the program to:
	determine a plurality of Physical Uplink Control Channel (PUCCH) resources corresponding to Uplink Control Information (UCI);
	determine a target PUCCH resource for a UCI transmission from the plurality of PUCCH
resources, according to Scheduling Request (SR) states of a plurality of SR configurations; and
	send the UCI through the target PUCCH resource;
	wherein the UCI comprises at least one of:
	a Hybrid Automatic Repeat reOuest-ACKnowledgement (HARO-ACK) or Channel State
Information (CSI);
	wherein the processor is configured to execute the program to perform one of the following methods:
	Method 1: determining the plurality of PUCCH resources corresponding to the UCI based
on an initial cyclic shift parameter configured for the UCI;
	Method 2: determining M+1 PUCCH resources corresponding to the UCI according to a
PUCCH resource indication field in Downlink Control Information (DCI);
	Method 3: determining M+1 PUCCH resources from preconfigured J PUCCH resources as
the M+1 PUCCH resources, wherein J is an integer greater than or equal to M+1;
	wherein for Methods 2 and 3, M is an integer greater than 1, one PUCCH resource of the M+1 
PUCCH resources is for the UCI transmission in the case that the SR states of the plurality of SR 
configurations are negative SR, and each PUCCH resource of the rest of the M+1 PUCCH resources is for 
the UCI transmission in the case that the SR state of the SR configuration corresponding to the each 
PUCCH resource is positive SR; 	
	wherein the J PUCCH resources are configured by a high layer signaling, or the J PUCCH 
resources are determined from a plurality of PUCCH resource sets preconfigured by a high layer 
signaling according to a bit quantity of the UCI;
	wherein in using 
program to perform:  
	determining M+1 cyclic shift parameter sets based on the initial cyclic shift parameter 
configured for the UCI; 
	wherein each cyclic shift parameter set comprises a plurality of cyclic shift parameters, and each 
cyclic shift parameter in each cyclic shift parameter set corresponds to a feedback state of the UCI; 
	wherein  each cyclic shift parameter in the cyclic shift parameter sets is determined by 
performing a preset offset based on the initial cyclic shift parameter; 
	wherein M is an integer greater than 1, one cyclic shift parameter set of the M+1 cyclic shift 
parameter sets is for the UCI transmission in the case that the SR states of the plurality of SR 
configurations are negative SR, and each cyclic shift parameter set of the rest of the M+1 cyclic shift 
parameter sets is for the UCI transmission in the case that the SR state of the SR configuration 
corresponding to the each cyclic shift parameter set is positive SR.


	18. (Currently Amended) An information transmission method, applied to a network device, comprising:
	determining a plurality of Physical Uplink Control Channel (PUCCH) resources corresponding to 
Uplink Control Information (UCI); and 
	detecting the UCI in the plurality of PUCCH resource, and determining Scheduling Request (SR) 
states of a plurality of SR configurations based on the PUCCH resource of the detected UCI; 
	wherein the UCI comprises at least one of:
	a Hybrid Automatic Repeat reOuest-ACKnowledgement (HARO-ACK) or Channel State 
Information (CSI);
	wherein the determining the plurality of PUCCH resources corresponding to the UCI comprises 
one of the following methods:
	Method 1: determining the plurality of PUCCH resources corresponding to the UCI based
on an initial cyclic shift parameter configured for the UCI;
	Method 2: determining M+1 PUCCH resources corresponding to the UCI according to a
PUCCH resource indication field in Downlink Control Information (DCI);
	Method 3: determining M+1 PUCCH resources from preconfigured J PUCCH resources as
the M+1 PUCCH resources, wherein J is an integer greater than or equal to M+1;
	wherein for Methods 2 and 3, M is an integer greater than 1, one PUCCH resource of the M+1 
PUCCH resources is for the UCI transmission in the case that the SR states of the plurality of SR 
configurations are negative SR, and each PUCCH resource of the rest of the M+1 PUCCH resources is for 
the UCI transmission in the case that the SR state of the SR configuration corresponding to the each 
PUCCH resource is positive SR; 	
	wherein the J PUCCH resources are configured by a high layer signaling, or the J PUCCH 
resources are determined from a plurality of PUCCH resource sets preconfigured by a high layer 
signaling according to a bit quantity of the UCI;
	wherein in using 
resources corresponding to the UCI based on the initial cyclic shift parameter configured for the UCI 
comprises:
	determining M+1 cyclic shift parameter sets based on the initial cyclic shift parameter 
configured for the UCI; 
	wherein each cyclic shift parameter set comprises a plurality of cyclic shift parameters, and each 
cyclic shift parameter in each cyclic shift parameter set corresponds to a feedback state of the UCI; 
	wherein  each cyclic shift parameter in the cyclic shift parameter sets is determined by 
performing a preset offset based on the initial cyclic shift parameter; 
	wherein M is an integer greater than 1, one cyclic shift parameter set of the M+1 cyclic shift 
parameter sets is for the UCI transmission in the case that the SR states of the plurality of SR 
configurations are negative SR, and each cyclic shift parameter set of the rest of the M+1 cyclic shift 
parameter sets is for the UCI transmission in the case that the SR state of the SR configuration 
corresponding to the each cyclic shift parameter set is positive SR.

	33. (Currently Amended) A network device, comprising: a transceiver, a memory, a processor 
and a program stored in the memory and executable on the processor, wherein the processor is 
configured to execute the program to:
	determine a plurality of Physical Uplink Control Channel (PUCCH) resources corresponding to 
Uplink Control Information (UCI); and
	detect the UCI in the plurality of PUCCH resources, and determine Scheduling Request (SR) 
states of a plurality of SR configurations based on the PUCCH resource of the detected UCI;
	wherein the UCI comprises at least one of:
	a Hybrid Automatic Repeat reOuest-ACKnowledgement (HARO-ACK) or Channel State
Information (CSI);
	wherein the processor is configured to execute the program to perform one of the following 
methods:
	Method 1: determining the plurality of PUCCH resources corresponding to the UCI based
on an initial cyclic shift parameter configured for the UCI;
	Method 2: determining M+1 PUCCH resources corresponding to the UCI according to a
PUCCH resource indication field in Downlink Control Information (DCI);
	Method 3: determining M+1 PUCCH resources from preconfigured J PUCCH resources as
the M+1 PUCCH resources, wherein J is an integer greater than or equal to M+1;
	wherein for Methods 2 and 3, M is an integer greater than 1, one PUCCH resource of the M+1 
PUCCH resources is for the UCI transmission in the case that the SR states of the plurality of SR 
configurations are negative SR, and each PUCCH resource of the rest of the M+1 PUCCH resources is for 
the UCI transmission in the case that the SR state of the SR configuration corresponding to the each 
PUCCH resource is positive SR; 	
	wherein the J PUCCH resources are configured by a high layer signaling, or the J PUCCH 
resources are determined from a plurality of PUCCH resource sets preconfigured by a high layer 
signaling according to a bit quantity of the UCI;
	wherein in using 
program to perform:  
	determining M+1 cyclic shift parameter sets based on the initial cyclic shift parameter 
configured for the UCI; 
	wherein each cyclic shift parameter set comprises a plurality of cyclic shift parameters, and each 
cyclic shift parameter in each cyclic shift parameter set corresponds to a feedback state of the UCI; 
	wherein  each cyclic shift parameter in the cyclic shift parameter sets is determined by 
performing a preset offset based on the initial cyclic shift parameter; 
	wherein M is an integer greater than 1, one cyclic shift parameter set of the M+1 cyclic shift 
parameter sets is for the UCI transmission in the case that the SR states of the plurality of SR 
configurations are negative SR, and each cyclic shift parameter set of the rest of the M+1 cyclic shift 
parameter sets is for the UCI transmission in the case that the SR state of the SR configuration 
corresponding to the each cyclic shift parameter set is positive SR.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The Instant Invention is directed toward transmission of PUCCH in NR and in particular, the use of an initial cyclic shift parameter. Applicant has amended and persuasively argued to distinguish over the closest art, Matsumura (US 2020/0170005), and R1-1721614. 

Allowable Subject Matter
Claims 1, 3, 4, 10, 15, 17, 18, 20, 21, 27, 32, 33, 38-41 and 43-46 renumbered as claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415